Order unanimously affirmed, with costs. Memorandum : Since the personal property in question is not consumer goods, the reliance of the court below on Quality Finance Co. v. Hurley (337 Mass. 150) as creating an exception to section 9-206 of the Massachusetts Uniform Commercial Code was mistaken. In this case, however, where the lessor assigned the lease soon after its execution before delivery or installation of the goods and before beginning to perform its other obligations under the lease, a question to be resolved at trial exists whether the contract provision in the lease of personal property which purports to exempt the lessor’s assignee “for any of lessor’s obligations ” relates to the exemption from lessee’s defenses under section 9-206 or whether it relates to other duties to be performed by the lessor under the contract. (Noblett v. General Elec. Credit Corp. 400 P. 2d 442.) There are also questions of fact which should be determined on a trial as to whether appellant took the assignment in good faith and without notice of defenses. (Appeal from order of Monroe Special Term denying motion for summary judgment.) Present— Bastow, P. J., Goldman, Del Vecchio, Witmer and Henry, JJ. [55 Misc 2d 724.]